 Case 1:19-cr-00392-PKC Document 48 Filed 03/30/20 Page 1 of 2 PageID #: 223

                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York

AAS/SME/LMB/CJN                                 271 Cadman Plaza East
F. #2019R01145                                  Brooklyn, New York 11201



                                                March 30, 2020


By E-mail

Moe Fodeman, Esq.
Wilson Sonsini Goodrich & Rosati
1301 Avenue of the Americas, 40th Floor
New York, New York 10019

             Re:    United States v. Bo Mao
                    Criminal Docket No. 19-392 (PKC)

Dear Mr. Fodeman:

             Enclosed please find a metadata overlay for documents previously produced
at Bates Range DOJ_MAO_A_0000186087 – 0003514439.

                                                Very truly yours,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                          By:    /s/ Sarah M. Evans
                                                Alexander A. Solomon
                                                Sarah M. Evans
                                                Assistant U.S. Attorneys
                                                (718) 254-7000

                                                DEBORAH L. CONNOR
                                                Chief, Money Laundering and Asset
                                                Recovery Section, Criminal Division
                                                U.S. Department of Justice

                                          By:   /s/ Christian Nauvel
                                                Christian J. Nauvel
                                                Laura Billings
                                                Trial Attorneys
 Case 1:19-cr-00392-PKC Document 48 Filed 03/30/20 Page 2 of 2 PageID #: 224



                                               JAY I. BRATT
                                               Chief, Counterintelligence and
                                               Export Control Section
                                               National Security Division
                                               U.S. Department of Justice

                                        By:    /s/ Thea D. R. Kendler
                                               Thea D. R. Kendler
                                               David Lim
                                               Trial Attorneys
Enclosure

cc:   Clerk of the Court (PKC) (by ECF) (without enclosures)




                                           2
